DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second Paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 15 recite the broad recitation “liquid”, and the claim also recites “in particular a fuel” which is the narrower statement of the range/limitation. The claim(s) are considered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US20110146157) in view of Katou (Denso Corporation) (US20090079225) and further in view of Pohl (US9484914) or optionally Mori et al. (US9121687, hereinafter “Mori”).
Regarding claim 1
In claim 1, Katou teaches an adjustment mechanism (100; Fig. 2, ¶ 18), comprising a closure flap (41/42; Figs. 7A-7E, ¶ 51) for at least partially closing a closure opening 43; Figs. 3A-3B, 7A-7E, ¶ 20) on a vehicle (100; Fig. 3A), via which, when the closure flap is opened, a connection element (FN; Fig. 3A-3B) for connecting a line and/or a port for topping up a liquid, in particular a fuel, is accessible, a drive (21/22; Fig. 1, ¶ 20) for adjusting the closure flap by external force in response to an operator control event (Fig. 4A-4C) and an electronic control unit (9; Fig. 1, ¶ 22) which is coupled to the drive and by means of which the drive is activated to open the closure flap in response to an operator control event which is detected in a contactless manner (¶s 44-49), and, on the other hand, is automatically stopped or reversed in so far as, when the closure flap closes, a possible obstacle is detected in a contactless manner in the adjustment path of the closure flap by means of an anti-pinch mechanism (29; Fig. 1, ¶s 19).  However, Katou teaches that the anti-pinch mechanism as a reactive function in that the anti-pinch is only detected when the closure flap is actually pinching an object and refers to this as “jamming” (¶ 60).
As to claim 1, Pohl or optionally Mori teach wherein an electronic control unit (Pohl, 51, Fig. 1, Col. 4 lines 38-52; or Mori, 16, Fig. 2, Col. 10 lines 12-34) which is coupled to the drive (Pohl, 4, Fig. 1; or Mori, 16B, Fig. 3) and by means of which the drive is activated to open the closure flap in response to an operator control event which is detected in a contactless manner (Pohl, Col. 2 lines 46-56; or Mori, Col. 2 lines 47-56), and, on the other hand, is automatically stopped or reversed in so far as, when the closure flap closes, a possible obstacle is detected in a contactless manner in the adjustment path of the closure flap by means of an anti-pinch mechanism (Pohl, Col. 2 lines 46-67 and Col. 3 lines 1-6; or Mori, Col. 3 lines 33-53).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer by adding an electronic control unit as taught by Katou and to make further modifications to include an anti-pinch mechanism trapping) apparatus for an automatically adjustable vehicle door, and improvements in terms of safety (Pohl, lines 13-15), and also, provides a pinch detection device at an opening/closing section having a very simple anti-pinch structure and detection method streamlined to avoid faulty operation in a vehicle whose power supply voltage greatly fluctuates (Mori, Col. 2 lines 37-43). 
Regarding claim 2, Bauer discloses the adjustment mechanism as claimed in claim 1, and an electrode ("sensor device or proximity sensor"; ¶ 7).  However Bauer fails to disclose wherein at least one electrode which is both used to detect an operator control event in order to open the closure flap and is used as part of the anti-pinch mechanism.
In claim 2, optionally Katou, Pohl, or Mori teach a least one electrode (Katou 27/24/29; Fig. 1, ¶ 19; or Pohl, Col. 6 lines 32-41; or Mori, 46, Fig. 3, Col. 17 lines 8-22) wherein at least one electrode which is both used to detect an operator control event in order to open the closure flap and is used as part of the anti-pinch mechanism.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer by adding a at least one electrode which is both used to detect an operator control event in order to open the closure flap and is used as part of the anti-pinch mechanism as taught by Katou, Pohl, or Mori.  Doing so, allows for safety improvements for passengers of the vehicle (Pohl, Col. 1 lines 58-67 and Col. 2 lines 1-16).	
Regarding claim 3
In claim 3, Katou teaches the electronic control unit.  However, Katou fails to teach wherein the electronic control unit is configured -3-Application No.: 16/070,508 Amdt date August 7, 2018 (a) to evaluate, for the opening of the closure flap, whether a measured value which is acquired by means of the at least one electrode exceeds threshold value, and (b) to compare, when the closure flap closes, at least one measured value acquired by means of the at least one electrode with an anticipated value.
As to claim 3, Mori teaches wherein the electronic control unit is configured -3-Application No.: 16/070,508 Amdt date August 7, 2018(a) to evaluate, for the opening of the closure flap, whether a measured value which is acquired by means of the at least one electrode exceeds threshold value (Mori, Col. 6 lines 56-67 and Col. 7 lines 1-2), and (b) to compare, when the closure flap closes (Mori, Col. 3 lines 33-53), at least one measured value acquired by means of the at least one electrode with an anticipated value (Mori, Col. 10 lines 63-67, and Col. 11 lines 1-14).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer combined with the electronic control unit of Katou by configured the ECU to evaluate a measured value which acquired by means of the at least one electrode to exceed threshold value or anticipated value when the closure flap opens and closes of Mori.  Doing so, allows for the detection of displacement of the closure flap (Mori, Col. 2 lines 47-56).
Regarding claim 4, Bauer discloses the adjustment mechanism as claimed in claim 3.  However, Bauer fails to disclose wherein a memory is provided in which an anticipated value is respectively stored for different positions of the closure flap along an adjustment path, and the electronic control unit is configured to carry out, when the closure flap closes, a position-resolved comparison of measured values, acquired by means of the at least one electrode, with the stored anticipated values.
In claim 4, Katou teaches wherein a memory (93a; Fig. 1, ¶ 22) is provided in which an anticipated value is respectively stored for different positions of the closure flap along an adjustment path, and the electronic control unit is configured to carry out, when the closure flap closes, a position-
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer by adding a memory storage as taught by Katou, Pohl, or Mori.  Doing so, allows the systems to remember and monitor for anti-pinch issues (Katou, ¶ 19, 60; or Pohl, Col. 7 lines 30-39; or Mori, Col. 4 lines 44-61).
Regarding claim 5, Bauer discloses the adjustment mechanism as claimed in claim 3.  However Bauer fails to disclose wherein the electronic control unit is configured to trigger opening of the closure flap if the threshold value is exceeded at least for a predefined time period.
In claim 5, Katou teaches wherein the electronic control unit (9; Fig. 1, ¶ 18) is configured to trigger opening of the closure flap (42; Figs. 7A-7E, ¶ 21) if the threshold value is exceeded (conditions 51-55; Figs. 7B-7C, ¶s 21, 44-50) at least for a predefined time period (¶s 47, 54).  Similarly taught in Mori (Figs. 11A-11F, Col. 8 lines 53-69).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer by adding threshold values that can be exceeded for a predefined time period as taught by Katou.  Doing so, allows for improved safety (Mori, Col. 1 lines 15-20).
Regarding claim 6, Bauer discloses the adjustment mechanism as claimed in claim 1.  However, Bauer fails to disclose wherein at least two electrodes which are coupled to the electronic control unit are provided.
In claim 6
For claim 6, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer wherein at least two electrodes which are coupled to the electronic control unit as taught by Katou and similarly in Pohl and Mori.  Doing so, allows improved monitoring for anti-pinch (Pohl, Col. 2 lines 22-24).
Regarding claim 7, Bauer discloses the adjustment mechanism as claimed in claim 3.  However Bauer fails to disclose wherein at least two electrodes which are coupled to the electronic control unit are provided and the at least two electrodes  and the electronic control unit are configured -4-Application No.: 161070,508 Amdt date August 7, 2018 (a) to detect, for the opening of the closure flap, a specific gesture of a user, executed in the surroundings of the closed closure flap, as an operator control event, and (b) to acquire, when the closure flap closes, measured values and compare them with anticipated values stored in the electronic control unit in order to determine in a contactless manner a possible obstacle in the adjustment path of the closure flap. 
In claim 7, Katou teaches the adjustment mechanism wherein at least two electrodes (24/26/29; Fig. 1, ¶ 19) which are coupled to the electronic control unit (12; Fig. 1, ¶ 19) are provided and the at least two electrodes and the electronic control unit are configured -4-Application No.: 161070,508 Amdt date August 7, 2018 (a) to detect, for the opening of the closure flap (¶ 21).  However, Katou fails to disclose, a specific gesture of a user, executed in the surroundings of the closed closure flap, as an operator control event, and (b) to acquire, when the closure flap closes, measured values and compare them with anticipated values stored in the electronic control unit in order to determine in a contactless manner a possible obstacle in the adjustment path of the closure flap.
In claim 7, Pohl or optionally Mori teaches a specific gesture of a user (Pohl, ¶ 17; Mori, ¶ 27, 36), executed in the surroundings of the closed closure flap, as an operator control event, and (b) to acquire, when the closure flap closes, measured values and compare them with anticipated values 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer by adding a specific gesture as an operator control event as taught in Pohl.  Doing so, allows for avoiding unnecessary control processes (Pohl, Col. 2 lines 57-67, Col. 3 lines 1-6).
Regarding claim 8, see analysis of claims 1, 6, and 7.
Regarding claim 14, see analysis of claims 1 and 6, and the teaching of Bauer in view of Katou of a supporting structure (41; Fig 7E, ¶ 20), having the connection element and/or the port (43, Fig. 3A-3B).
Regarding claim 15, see analysis of claim 1.  
Regarding claim 16, see analysis of claim 1, 3, and 15.  

Claims 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Katou and Pohl or Mori and further in view of Pfeffer et al. (WO2012059100A2, hereinafter “Heller”).
Regarding claim 9, Bauer in view of Katou and Pohl or Mori discloses the adjustment mechanism as claimed in claim 2, wherein the at least one electrode is used to acquire a measured value for the opening of the closure flap, in order to detect an operator control event.  However, Bauer in view of Katou fails to disclose wherein the at least one electrode is used for electromagnetic shielding when the closure flap closes.  
In claim 9, Heller teaches at least one electrode is used for electromagnetic shielding (Page 15 lines 1-17 of the non-patent literature document for Pfeffer) when the closure flap closes.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of Bauer in view of Katou by adding electromagnetic shielding to at least one electrode as taught by Pfeffer.  Doing so, allows for reliable 
Regarding claim 10, Bauer in view of Katou and Pohl or Mori discloses the adjustment mechanism as claimed in claim 9, wherein at least one further electrode is provided as part of the anti-pinch mechanism by means of which a measured value for detecting a possible obstacle in the adjustment path of the closure flap to be closed is acquired, wherein the electrode which is used for the opening of the closure flap to detect an operator control event is used, when the closure flap closes, as a guard electrode (Bauer, "effective protection against trapping", ¶ 4, 12; or Mori, Col. 2 lines 37-43, Col. 3 lines 20-53) for the at least one further electrode.  
Regarding claim 11 see analysis of claims 1, 6-7, and 9.
Regarding claim 12, see analysis for claims 1, 6-7, and 9-10.
Regarding claim 13, Bauer in view of Katou and Pohl or Mori discloses the adjustment mechanism as claimed in claim 10 wherein the at least one electrode which is used as a guard electrode (Bauer, "effective protection against trapping", ¶ 4, 12; or Mori, Col. 2 lines 37-43, Col. 3 lines 20-53) when the closure flap closes is connected to ground (Pohl, Col. 6, Lines 51-54).
Regarding claim 17, see analysis of claims 1, 3, 9, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Herthan et al. (US20170357246) teaches a control/drive/sensor arrangement for opening and closing a vehicle door based on a predetermined operator event.
Nania (US20150360545) teaches a vehicle anti-pinch moonroof control system and method.
Sugiura et al. (US20150025751) teaches at least five electrostatic sensors to either detect a change in electrostatic capacity between the sensor electrodes and the detection target (the user), or to generate an electric field between the sensor electrodes, and detects a change in electric field resulting from the detection target.
Gehin et al. (US20140330486) teaches a method for opening a movable panel of a motor vehicle by using specific gestures/predetermined movements using one body part of a person.
Brosseit (US20130055639) teaches a motor vehicle with a flap pivotable about an axis, to which a sensor, operating in a contactless manner is associated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612